Title: To Thomas Jefferson from George Nicholas, 31 July 1781
From: Nicholas, George
To: Jefferson, Thomas


        
          Sir
          July 31st. 1781.
        
        By the resolution of the House of Delegates an enquiry is to be made into the conduct of the executive for the last twelve months. No particular instance of misconduct was specified. They seemed to think and I am still of opinion that the persons entrusted with the administration ought to be ready to give an account of the whole and of every part of it.
        You consider me in a wrong point of view when you speak of me as an accuser. As a freeman and the representative of free Men I considered it as both my right and duty to call upon the executive to account for our numberless miscarriages and losses so far as they were concerned in or might have prevented them. In doing this I had no private pique to gratify, and if (as I hope it may) it shall appear that they have done everything in their power to prevent our misfortunes I will most readily retract any opinion that I may have formed to their prejudice.
        I shall exhibit no charges but only join in an enquiry.
        At your request I will mention such things as strike me at present as want[ing] explanation and if any thing shall hereafter occur I will inform you by letter.
        The total want of opposition to Arnold on his first expedition to Richmond.
        
        The dissolution of a considerable body of militia on our Southern frontier at the time of Green’s retreat for want of orders from the executive.
        The want of timely orders to the counties of Amherst Augusta &c. after the adjournment of the Assembly from Richmond.
        The great loss that the country has sustained in arms &c. exclusive of those destroyed by the enemy.
        The rejection of an offer made by Cols. Campbell Christian and McDowell to raise regiments for the Southern Service.
        I am Sir Yr. most obdt. Servt,
        
          G Nicholas
        
      